Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 20210321349 in view of Liu US 20210152306.

Regarding claims 1, 13, 23, and 29, Tang teaches receiving a demodulation reference signal (DMRS) corresponding to a SSB (abstract). Note, as shown by Liu the SSB may comprise a downlink data channel and an associated downlink control channel (fig. 2, [0051]).
process, during a time period indicated based at least in part on a sequence of the DMRS, at least a portion of the samples of the downlink data channel. Note, as shown by Tang, during a time period indicated based at least in part on a sequence of the DMRS, at least a portion of the samples/bits of the SSB and Liu teaches the SSB may contain the downlink data channel. Regarding buffering, based on receiving the DMRS, samples of a downlink data channel associated with the downlink control channel, in order to process the downlink data channel, samples/bits of the downlink data channel would have to be buffered/stored in order for the receiver to process. Therefore, the Examiner maintains the limitations of the independent claims would have been obvious at the time of the instant application. 

Allowable Subject Matter
Claims 2-12, 14-22, 24-28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476